
	
		I
		112th CONGRESS
		1st Session
		H. R. 2712
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2011
			Mrs. Adams introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To ensure that all of Brevard County, Florida, is treated
		  as a HUBZone, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shuttle Workforce Revitalization Act of
			 2011.
		2.Brevard County,
			 Florida
			(a)In
			 generalDuring the covered
			 period, any portion of Brevard County, Florida, that is not otherwise a
			 HUBZone, as such term is defined under section 3(p) of the Small Business Act
			 (15 U.S.C. 632(p)), shall be treated as a HUBZone for purposes of that
			 Act.
			(b)Covered period
			 definedIn this section, the
			 term covered period means the period beginning on the date of
			 enactment of this Act and ending on January 1, 2020.
			
